Appeal by defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered July 2,1981, convicting him of robbery in the second degree, a class C violent felony, on his plea of guilty, and sentencing him as a juvenile offender to an indeterminate term of imprisonment with a maximum of six years and a minimum of two years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to an indeterminate term of imprisonment with a maximum of three years and a minimum of one year. As so modified, judgment affirmed. In making this modification, we note that the defendant, who was 15 years old at the time of the offense, had no previous adjudication of having committed a designated felony act as defined in subdivision (h) of section 712 of the Family Court Act (see CPL 220.10, subd 5, par [g], subpar [iii], cl [2], subcl [iv]). The trial court properly denied defendant youthful offender treatment since no mitigating circumstances were established that bear directly on the manner in which the crime was committed in order that defendant may qualify as an eligible youth (see CPL 720.10, subd 3, par [i]; see, also, People v O’Neill, 86 AD2d 213). Weinstein, J. P., Thompson, Bracken and Brown, JJ., concur.